FILED
                            NOT FOR PUBLICATION                              NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30064

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00087-SEH

  v.
                                                 MEMORANDUM *
TRAVIS LEE HESS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Travis Lee Hess appeals from the 174-month sentence imposed following

his guilty-plea conviction for possession with intent to distribute cocaine/aiding

and abetting, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hess contends that the district court erred by applying the career offender

enhancement because it significantly overrepresents the magnitude of his criminal

conduct in this case. The district court did not procedurally err. The record

reflects that the court considered the relevant sentencing factors under 18 U.S.C.

§ 3553(a), in conjunction with Hess’s arguments in mitigation, but found the

circumstances insufficient to justify a variance below the career offender guideline.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Hess also contends that the sentence imposed is greater than necessary to

achieve the statutory goals of sentencing. The district court’s sentence within the

applicable Guidelines range is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     11-30064